UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4332


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LERICO CLAYVON YATES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00451-CCE-1)


Submitted:   August 22, 2016                 Decided:   September 2, 2016


Before NIEMEYER, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,  North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Kyle D. Pousson, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     A federal grand jury indicted Lerico Clayvon Yates on one

count   of       possession          of    a    firearm       by     a    convicted      felon,       in

violation        of    18     U.S.C.        §§ 922(g),         924(a)(2)         (2012).           Yates

entered      a    conditional             guilty      plea,     preserving         the     right     to

assert on appeal that he did not have a prior felony conviction

to   support          his     felon-in-possession                  conviction          because       his

previous     North          Carolina        conviction         for       attempted      common       law

robbery was not punishable by a sentence exceeding one year.

     In his opening brief on appeal, Yates argued that his North

Carolina         attempted       common          law     robbery          conviction       was      not

punishable        by    a     sentence          of   imprisonment          exceeding       one      year

because    the        North    Carolina          Justice       Reinvestment          Act      of    2011

required that 9 months of his 10- to 21-month sentence be served

on   post-release             supervision.               As    Yates       now    concedes,          his

argument is foreclosed by our recent decision in United States

v. Barlow, 811 F.3d 133 (4th Cir. 2015), cert. denied, 136 S.

Ct. 2014 (2016), which issued while Yates’ appeal was pending.

     Yates filed a supplemental brief challenging his sentence,

arguing for the first time that North Carolina attempted common

law robbery is not a “crime of violence” for purposes of U.S.

Sentencing        Guidelines          Manual         § 2K2.1       (2014).        By     failing      to

raise     this        issue     in        his    initial       brief,       Yates       has    waived

appellate review of this claim.                          United States v. Bartko, 728

                                                     2
F.3d 327, 335 (4th Cir. 2013); Suarez-Valenzuela v. Holder, 714
F.3d 241, 248-49 (4th Cir. 2013).

     Accordingly, we affirm the criminal judgment.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     3